FILED
                           NOT FOR PUBLICATION                                 SEP 12 2014

                                                                           MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                           U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT

MICHAEL D. NUNLEY, II,                           No. 12-16390

              Petitioner - Appellant,            D.C. No. 2:11-cv-00607-KJM-
                                                 EFB
  v.

FRED FOULK, Warden,                              MEMORANDUM*

              Respondent - Appellee.


                   Appeal from the United States District Court
                      for the Eastern District of California
                   Kimberly J. Mueller, District Judge, Presiding

                         Submitted September 10, 2014**
                            San Francisco, California

Before: BEA, IKUTA, and HURWITZ, Circuit Judges.

       Michael Nunley, II, appeals the dismissal of his habeas corpus petition. We

have jurisdiction over this appeal under 28 U.S.C. § 2253 and affirm.

       1.    A federal habeas court may not grant relief to a state prisoner on a claim

already “adjudicated on the merits in State court,” unless the adjudication “resulted

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
in a decision that was contrary to, or involved an unreasonable application of, clearly

established Federal law, as determined by the Supreme Court of the United States.”

28 U.S.C. § 2254(d)(1). Nunley argues that his Sixth Amendment claim was not

adjudicated on the merits by the California Court of Appeal. We must presume,

however, that the Court of Appeal adjudicated that claim on the merits even though

it did not directly address it. Johnson v. Williams, 133 S. Ct. 1088, 1096 (2013). This

“presumption is a strong one that may be rebutted only in unusual circumstances,”

which are not presented here. Id.

      2.      A state court decision does not contradict or unreasonably apply clearly

established federal law if no Supreme Court holding squarely addresses a defendant’s

claim. Wright v. Van Patten, 552 U.S. 120, 126 (2008). No Supreme Court opinion

holds that where, as here, a defendant voluntarily testifies that his former attorney did

not notify him of forensic test results, the Sixth Amendment forbids the attorney from

being compelled to testify about that issue. There is no clearly established federal law

contradicting the California appellate court’s conclusion that Nunley waived any

attorney-client privilege as to whether his former counsel had informed him of the

DNA test results.

      AFFIRMED.




                                           2